               Case 3:21-cr-00011-WHA Document 63 Filed 02/26/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 BENJAMIN KINGSLEY (CABN 314192)
   ERIC CHENG (CABN 274118)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6937
             FAX: (415) 436-7234
 8           benjamin.kingsley@usdoj.gov

 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                          SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        ) Case No. CR 21-011 WHA
14                                                    )
             Plaintiff,                               ) JOINT RESPONSE OF THE PARTIES TO
15                                                    ) REQUEST FOR INFORMATION
        v.                                            )
16                                                    )
     CHEN SONG,                                       )
17                                                    )
             Defendant.                               )
18                                                    )

19           On February 18, 2021, the grand jury returned a superseding indictment against defendant,
20 adding four counts to the one count initially charged in the original indictment. Dkt. 55. On February

21 23, 2021, this Court asked “whether the parties seek a trial in April in light of the superseding

22 indictment.” Dkt. 61.

23           The parties respond as follows. The defense would like to go forward on April 12, 2021. The
24 government is preparing for the April 12, 2021 trial date set by the Court and requested by the defense at

25 the last hearing. Though the government believes that a late April or early May trial date would favor a

26 more orderly pretrial process for both parties, the government also understands that the defense wishes

27 to keep the April 12, 2021 trial date.

28

     JOINT RESPONSE TO REQUEST FOR INFORMATION
     CR 21-011 WHA                           1
            Case 3:21-cr-00011-WHA Document 63 Filed 02/26/21 Page 2 of 2




 1    Dated: February 26, 2021                   DAVID L. ANDERSON
                                                 United States Attorney
 2

 3
                                                 __/s/___________________________________
 4
                                                 BENJAMIN KINGSLEY
 5                                               ERIC CHENG
                                                 Assistant United States Attorneys
 6

 7                                               __/s/___________________________________
                                                 EDWARD SWANSON
 8
                                                 AUDREY BARRON
 9                                               JOHN HENRY HEMANN
                                                 MAX BERNSTEIN
10                                               Counsel for Defendant Chen Song
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     JOINT RESPONSE TO REQUEST FOR INFORMATION
     CR 21-011 WHA                           2
